MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                            Jun 05 2015, 8:59 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Thomas P. Keller                                          Gregory F. Zoeller
South Bend, Indiana                                       Attorney General of Indiana
                                                          Kelly A. Miklos
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Tommy Rans,                                              June 5, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A03-1412-CR-446
        v.                                               Appeal from the St. Joseph Superior
                                                         Court
State of Indiana,                                        Lower Court Cause No.
                                                         71D03-1212-FB-187
Appellee-Plaintiff.
                                                         The Honorable Jerome Frese, Judge




Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A03-1412-CR-446 | June 5, 2015            Page 1 of 6
                                         Statement of the Case
[1]   Tommy Rans (“Rans”) appeals his conviction, after a jury trial, for Class B

      felony burglary.1 On appeal, he argues that the evidence is insufficient to

      support his conviction because the identification provided by the State’s witness

      did not prove that he committed the burglary. Concluding that Rans’s

      argument on appeal is a request to reweigh the evidence, we affirm his

      conviction.


[2]   We affirm.


                                                        Issue
             [3]      Whether sufficient evidence supports Rans’s conviction.


                                                       Facts
[4]   On December 21, 2012, Sarah Horn (“Sarah”) was visiting her mother, Dr.

      Kathleen Horn (“Dr. Horn”) at her home in Mishawaka. That morning, after

      Dr. Horn left for work, Sarah was awakened by a loud crash coming from

      downstairs. When Sarah came out of her bedroom, she heard shuffling noises

      coming from her mother’s room that sounded like a person. She called out, and

      a man wearing a black “poofy” coat came into the hallway. (Tr. 53). Rans told

      Sarah that he was in the wrong house, apologized, and then walked past her to




      1
       IND. CODE § 35-43-2-1. We note that effective July 1, 2014, a new version of this burglary statute was
      enacted and that Class B felony burglary is now a Level 4 felony. Because Rans committed his crime in
      2012, we will apply the statute in effect at that time.

      Court of Appeals of Indiana | Memorandum Decision 71A03-1412-CR-446 | June 5, 2015               Page 2 of 6
      leave the house. Sarah followed the man downstairs, looked at the backdoor,

      saw that it was broken, and called 911.


[5]   Around the same time, off-duty Officer Galen Pelletier (“Officer Pelletier”),

      with the South Bend Police Department, noticed Rans running along the same

      street where Dr. Horn’s house is located. Officer Pelletier thought that Rans

      looked “like he was afraid of something.” (Tr. 90). Officer Pelletier observed

      that Rans was wearing a heavy black coat. Rans then fled into a wooded area,

      and Officer Pelletier flagged down other arriving officers and pointed them in

      the direction that Rans had fled.


[6]   Shortly thereafter, Cristy Kaniewski (“Kaniewski”), who was working in a

      business adjacent to the woods, observed Rans running from the wooded area.

      Kaniewski watched Rans as he walked through the back parking lot,

      approached her parked car, and attempted to open the locked rear door. She

      noticed that Rans looked both ways “like he was looking for someone.” (Tr.

      111). At that point, Kaniewski went outside, flagged down a police officer, and

      directed them to the parking lot where Rans was found hiding between two

      cars. After locating Rans, officers noted a single track of footprints leading

      from the wooded area into the parking lot. Officers followed the footprints and

      found a discarded heavy black coat. They concluded that the coat had just been

      placed there because it had snowed the previous evening, and there was no

      snow on top of the coat. In addition, officers observed another set of footprints

      in the wooded area leading to the coat. All of the footprints matched the size



      Court of Appeals of Indiana | Memorandum Decision 71A03-1412-CR-446 | June 5, 2015   Page 3 of 6
       and tread pattern of the shoes Rans wore that day. Officers detained Rans, and

       Sarah was brought to the scene to see if she could identify Rans.


[7]    Sarah was in the back of a patrol car when she looked at Rans. She stated that

       because of the way the sun lit the stairwell through a window, Rans’s hair

       looked different from what she had observed at the house. However, once she

       looked at pictures that were in his wallet, Sarah told the officers that Rans

       looked like the man who had broken into the house.


[8]    On December 22, 2012, the State charged Rans with burglary as a Class B

       felony, and a two-day jury trial was held on November 3 and 5, 2014. At trial,

       Sarah testified that she was eighty percent sure of her identification of Rans on

       the day of the burglary. She also stated that when Rans walked past her in the

       house, “she could have reached out and touched him,” and that, upon entering

       the courtroom, she “recognized [Rans] immediately” as the person that had

       broken into her mother’s home. (Tr. 66, 70).


[9]    The jury found Rans guilty of burglary, and the trial court sentenced him to

       twelve (12) years, with six (6) years executed in community corrections, six (6)

       years suspended, and eighteen (18) months on probation. Rans now appeals.


                                                  Discussion
[10]   Rans claims that the evidence is insufficient to support his conviction for

       burglary.

[11]           When reviewing the sufficiency of the evidence to support a
               conviction, appellate courts must consider only the probative
       Court of Appeals of Indiana | Memorandum Decision 71A03-1412-CR-446 | June 5, 2015   Page 4 of 6
               evidence and reasonable inferences supporting the verdict. It is
               the fact-finder’s role, not that of appellate courts, to assess
               witness credibility and weigh the evidence to determine whether
               it is sufficient to support a conviction. To preserve this structure,
               when appellate courts are confronted with conflicting evidence,
               they must consider it most favorably to the [jury’s verdict].
               Appellate courts affirm the conviction unless no reasonable fact-
               finder could find the elements of the crime proven beyond a
               reasonable doubt. It is therefore not necessary that the evidence
               overcome every reasonable hypothesis of innocence. The
               evidence is sufficient if an inference may reasonably be drawn
               from it to support the verdict.



       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (internal quotation marks,

       citations, and footnote omitted) (emphasis in original).


[12]   To convict Rans of Class B felony burglary as charged, the State had to prove

       that he broke and entered Dr. Horn’s residence with the intent to commit theft.

       See IND. CODE § 35-43-2-1. Rans argues that the evidence is insufficient

       because no physical evidence linked him to the burglary, the timeline of events

       as established at trial made it impossible for him to commit the burglary, and

       there were discrepancies in Sarah’s identification. However, we need not

       address his first two arguments because, according to our standard of review,

       we only consider the evidence supporting the jury’s verdict. Drane, 867 N.E.2d

       at 146.


[13]   The evidence most favorable to the conviction shows that Sarah was in her

       mother’s home and heard a crash coming from downstairs. When she came


       Court of Appeals of Indiana | Memorandum Decision 71A03-1412-CR-446 | June 5, 2015   Page 5 of 6
       out of her bedroom, she heard noises coming from her mother’s room and saw

       a man with a heavy black coat walk out. After officers detained Rans, Sarah

       came to the scene, looked at Rans, and stated that she was eighty percent sure

       that he was the man that had broken into her mother’s house. As she looked at

       photographs in Rans’s wallet, she became more confident in her identification.

       On the day of the trial, Sarah stated that as soon as she saw Rans, she

       recognized him. She also identified the coat found in the wooded area as the

       one that Rans was wearing when he was in the house.


[14]   The jury heard Sarah’s testimony about the certainty of her identification, chose

       to believe her, and found Rans guilty. His argument about discrepancies in

       Sarah’s identification is simply a request to reweigh her credibility, which we

       will not do on appeal. See id at 147. Accordingly, we affirm Rans’s conviction

       for Class B felony burglary.


[15]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1412-CR-446 | June 5, 2015   Page 6 of 6